Title: From Benjamin Franklin to Robert Morris, 25 December 1783
From: Franklin, Benjamin
To: Morris, Robert


          
            Sir,
            Passy, Dec. 25. 1783.
          
          I have received your Favour of the 30th of September, for which I thank you. My Apprehension that the Union between France & our States might be diminished by Accounts from hence, was occasioned by the extravagant and violent Language held here by a Public Person in public Company, which had that

Tendency; and it was natural for me to think his Letters might hold the same Language; in which I was right; for I have since had Letters from Boston informing me of it. Luckily here, and I hope there, it is imputed to the true Cause; a Disorder in the Brain; which tho’ not constant has its Fits too frequent. I will not fill my Letter with an Account of those Discourses; Mr Laurens when you see him, can give it to you; I mean of such as he heard in Company with other Persons; for I would not desire him to relate private Conversations. They distress’d me much at the Time, being then at your earnest Instances soliciting for more Aids of Money, the Success of which Solicitation such ungrateful and provoking Language might I fear’d have had a Tendency to prevent. Enough of this at present.—
          I have been exceedingly hurt & afflicted by the Difficulty some of your late Bills met with in Holland. As soon as I receiv’d the Letter from Messrs Willink & Co which I inclose, I sent for Mr Grand, who brought me a Sketch of his Account with you, by which it appear’d that the Demands upon us, existing & expected, would more than absorb the Funds in his Hands. We could not indulge the smallest Hope of obtaining farther Assistance here, the Public Finances being in a State of Embarrassment, private Persons full of Distrust occasioned by the late Stoppage of Payment at the Caisse d’Escompte, and Money in general extreamly scarce. But he agreed to do what I propos’d, lend his Credit in the Way of Drawing & Redrawing between Holland and Paris, to gain Time till you could furnish Funds to reimburse Messrs Willinck & Co. I believe he made this Proposition to them by the Return of the Express. I know not why it was not accepted. Mr Grand I suppose will himself give you an Account of all the Transaction, and of his Application to Messrs Couteulx, &c. therefore I need not add more upon this disagreable Subject.
          
          I have found Difficulties in settling the Account of Salaries with the other Ministers, that have made it impracticable for me to do it. I have therefore, after keeping the Bills that were to have been proportioned among us, long in my hands, given them up to Mr Grand, who finding the same Difficulties will I suppose return them to you. None have come to hand for the two or three last Quarters, and we are indebted to his Kindness for advancing us Money, or we must have run in debt for our Subsistance. He risques in doing this, since he has not for it your Orders.—
          There arise frequently contingent Expences for which no Provision has yet been made. In a former Letter to the Secretary for Foreign Affairs I gave a List of them, and desired to know the Pleasure of Congress concerning them. I have only had for Answer, that they were under Consideration, and that he believed House-Rent would not be allowed: but I am still in Uncertainty as to that and the Rest. I wish some Resolutions were taken on this Point of Contingencies, that I may know how to settle my Accounts with Mr Barclay. American Ministers in Europe are too remote from their Constituents, to consult them and take their Orders on every Occasion; as the Ministers here of European Courts can easily do. There seems therefore a Necessity of allowing more to their Discretion, and of giving them a Credit to a certain Amount, on some Banker who may answer their Orders, for which however they should be accountable. I mention this for the sake of other Ministers, (hoping & expecting soon to be discharg’d my self) and also for the Good of the Service.
          The Remissness of our People in Paying Taxes is highly blameable, the Unwillingness to pay them is still more so. I see in some Resolutions of Town-Meetings, a Remonstrance against giving Congress a Power to take as they call it, the People’s Money out of their Pockets tho’ only to pay the Interest and Principal of Debts duly contracted. They seem to mistake the Point. Money justly due from the People is their Creditors’ Money, and no longer the Money of the People, who, if they withold it, should be compell’d to pay by some Law. All

Property indeed, except the Savage’s temporary Cabin, his Bow, his Matchcoat, and other little Acquisitions absolutely necessary for his Subsistence, seems to me to be the Creature of public Convention. Hence the Public has the Right of Regulating Descents & all other Conveyances of Property, and even of limiting the Quantity & the Uses of it. All the Property that is necessary to a Man for the Conservation of the Individual & the Propagation of the Species, is his natural Right which none can justly deprive him of: But all Property superfluous to such purposes is the Property of the Publick, who by their Laws have created it, and who may therefore by other Laws dispose of it, whenever the Welfare of the Publick shall demand such Disposition. He that does not like civil Society on these Terms, let him retire & live among Savages.— He can have no right to the Benefits of Society who will not pay his Club towards the Support of it.
          The Marquis de la F. who loves to be employ’d in our Affairs, and is often very useful, has lately had several Conversations with the Ministers & Persons concern’d in forming new Regulations respecting the Commerce between our two Countries, which are not yet concluded. I therefore thought it well to communicate to him a Copy of your Letter, which contains so many sensible and just Observations on that Subject. He will make a proper Use of them, and perhaps they may have more Weight as appearing to come from a French man, than they would have if it were known that they were the Observations of an American. I perfectly agree with you in all the Sentiments you have express’d on this Occasion.
          You have made no Answer to the Proposition I sent of furnishing Tobacco to the Farmers General. They have since made a Contract with Messrs. Alexander & Williams for the same Purpose; but it is such a One as does not prevent their making another with you, if hereafter it should suit you. I am sorry for the Publick’s sake that you are about to quit your Office, but on

personal Considerations I shall congratulate you. For I cannot conceive of a more happy Man, than he who having been long loaded with public Cares, finds himself reliev’d from them, & enjoying private Repose in the Bosom of his Friends & Family.
          The Government here has set on foot a new Loan of an Hundred Millions. I enclose the Plan. It is thought very advantageous for the Lenders. You may judge by that how much the Money is Wanted, and how seasonable the Peace was for all concerned.—
          If Mr Alexander, who is gone to Virginia, should happen to come to Philadelphia, I beg leave to recommend him to your Civilities, as an old Friend of mine, whom I very much esteem.
          With sincere Regard & Attachment, I am ever, Dear Sir, Your most &c
          
            Honble Robt Morris Esqe Superintendant des Finances
          
        